Citation Nr: 1132463	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicides, for accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to inservice exposure to herbicides or secondary to diabetes mellitus, type II, for accrued benefits purposes.

3.  Entitlement to service connection for multiple myeloma, to include as due to inservice exposure to herbicides, for accrued benefits purposes.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to service connection for tinnitus, including secondary to service-connected bilateral hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1966.  He died in June 2007, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for tinnitus, including secondary to service-connected bilateral hearing loss, for accrued benefits purposes, are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran served aboard the aircraft carriers USS Ranger (CVA-61) and USS Midway (CVA-41), which cruised offshore of the Republic of Vietnam during his military service.

2.  The Veteran's duties did not include duty or visitation in Vietnam.

3.  The Veteran's diabetes mellitus, type II, peripheral neuropathy, and multiple myeloma were first manifested many years after service.

4.  The private and VA audiological evaluations during the appellate time frame from 1998 to 2004 reveal no worse than Level Veteran hearing acuity in the Veteran's right ear and no worse than Level IV hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy was not incurred in or aggravated by active military service, may not be presumed to have been so incurred, and was not proximately cause by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Multiple myeloma was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims for accrued benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Prior to the RO's initial adjudication of the claims, a February 2009 letter to the appellant satisfied the duty to notify provisions specifically with respect to her claims for accrued benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The duty to assist has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As for the Veteran's service connection claims, now on appeal by the appellant for accrued benefits purposes, the Board concludes a medical opinion is not required.  Specifically, the Board finds that the evidence does not establish that an event, injury, or disease relating to any of these conditions occurred in service.  The service connection claims are based entirely upon the Veteran's alleged exposure to Agent Orange during service and the applicability of presumptive service connection.  There is no objective evidence of any of these conditions during the Veteran's active duty service, or for decades thereafter.  Moreover, the Veteran, and now the appellant, has not claimed ongoing manifestations of any of these conditions during service or in the years immediately thereafter.  Accordingly, no medical examination was obtained, and no medical opinion is required in order to adjudicate the service connection issues on appeal.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

As for the increased rating claim, the RO scheduled the Veteran for a VA audiological examination in December 2004 to determine, in pertinent part, the severity of the Veteran's bilateral hearing loss.  Specifically, the December 2004 VA audiological examination was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included a rationale for the conclusion reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additional VA audiological evaluations were also performed in May 1999, January 2000, and September 2003.  Although it is not clear if the VA examiners conducting these evaluations had reviewed the Veteran's claims file, the Board has considered whether these findings warrant an increased evaluation for the Veteran's bilateral hearing loss.  

The Board also notes that the record contains private audiological evaluations from November 1998, March 2004, and October 2004.  To consider these findings, the Board interpreted the graphical representations of audiometric data on the March 2004 and October 2004 audiological evaluations.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Although it is unclear whether the speech discrimination scores noted on the private evaluation reports were obtained using the Maryland CNC Test as required pursuant to 38 C.F.R. § 3.385, a remand for clarification of this point is not required.  Specifically, to the extent the Maryland CNC speech discrimination test was used, the Board has given full consideration to the findings noted.  If the speech discrimination findings on these private audiological evaluations were obtain using an alternative testing procedure, these evaluations would not be valid, and a remand would serve no useful purpose.  Id. 

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accrued Benefits

The Veteran passed away in June 2007, at the age of 62.  At the time of his death, the Veteran had pending claims of entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicides; entitlement to service connection for peripheral neuropathy, to include as due to inservice exposure to herbicides or being secondary to diabetes mellitus; entitlement to service connection for multiple myeloma, to include as due to inservice exposure to herbicides; entitlement to service connection for tinnitus, including secondary to service-connected hearing loss; and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in July 2007.  Accordingly, the former provisions concerning accrued benefits apply.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

The appellant is seeking service connection for diabetes mellitus, type II, peripheral neuropathy, and multiple myeloma.  Specifically, the appellant has alleged that these conditions are the result of the Veteran's inservice exposure to Agent Orange; and that the Veteran was exposed to Agent Orange in the performance of his inservice duties involving aircraft maintenance and repair while onboard the aircraft carriers USS Ranger (CVA 61) and USS Midway (CVA 41).  The appellant has further alleged that claimed peripheral neuropathy developed secondary to Veteran's diabetes mellitus, type II.

Service connection may be presumed for certain disabilities, including malignant tumors and diabetes mellitus, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and this condition manifested to a degree of 10 percent within one year from the date of discharge with no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As will be explained below, this presumption is inapplicable here because the first evidence of any of these diagnoses is decades after service.

In certain cases, service connection can also be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (emphasis added). Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Initially, the Board finds that the Veteran was shown to have been diagnosed with diabetes mellitus, type II; peripheral neuropathy; and multiple myeloma prior to his death in June 2007.  

The Veteran's report of separation, Form DD Form 214, revealed that he served in the United States Navy from November 1961 to January 1966.  It also listed his inservice specialty as an apprentice aircraft sheet metal worker.  

During the course of his original claim, the Veteran reported having served onboard the USS Ranger (CVA 61) and USS Midway (CVA 41).  In a November 2004 statement, he reported that his duties consisted of corrosion control and launching, moving, cleaning and painting airplanes.  At his November 2004 hearing, he testified that his duties while onboard these aircraft carriers involved repairs and maintenance to the aircraft, and that it was is in the performance of these duties that he was exposure to herbicides, including Agent Orange.  He further testified that he never stepped foot on land in the Republic of Vietnam, and that his ship never docked in port in the Republic of Vietnam.

A review of the Veteran's service treatment records was completely silent as to any findings related to diabetes mellitus, peripheral neuropathy, or multiple myeloma. His January 1966 separation examination noted that his neurological findings were normal.  It also listed negative findings for sugar on urinalysis testing.

The first post service reference to any of the conditions claimed on appeal was a January 1995 diagnosis of diabetes mellitus, nearly three decades after separation from active duty.  The Veteran's multiple myeloma was discovered in November 1999, and his peripheral neuropathy developed some time later.

In July 2002, the Veteran filed his claim seeking service connection for diabetes mellitus, type II, and multiple myeloma.  He subsequently filed a claim seeking service connection for peripheral neuropathy in April 2005.

In December 2002, the RO received a response from the National Personnel Records Center (NPRC) indicating that the Veteran served onboard the USS Midway (CVA-41) while it was in the official waters of the Republic of Vietnam on multiple occasions in 1965.  The response also indicated that the records did not contain sufficient information to make a definitive statement that the Veteran was "in country."

A June 2007 certificate of death indicates that the Veteran died in June 2007, at the age of 62.  The certificate of death listed the immediate cause of death as end stage myeloma.

Based upon a second request for information concerning the Veteran's claimed inservice exposure to herbicides, the RO received a May 2009 response from NPRC indicating that the Veteran served onboard the USS Midway (CVA-41) while it was in the official waters of the Republic of Vietnam on multiple occasions in 1965.  The response also indicated that the records did not contain sufficient information to make a definitive statement that the Veteran was "in country."

The appellant contends that the Veteran's diabetes mellitus, type II, peripheral neuropathy, and multiple myeloma are all related to his inservice exposure to Agent Orange.  Neither the appellant nor the Veteran claim that these conditions or the symptoms thereof began in the military.  

The pivotal factor in this case is whether the Veteran meets the criteria in the regulations for "service in Vietnam."  NPRC found nothing in the record that demonstrates the Veteran had duty or visitation in Vietnam, and the Veteran testified that he had not set foot ashore nor had his shop docked in a port in the Republic of Vietnam.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

The appellant, as did the Veteran, has asserted that the Veteran's exposure occurred pursuant to his inservice duties involving aircraft onboard the aircraft carriers to which he was assigned.

In May 2009 the Director of the U.S. Army & Joint Services Records Research Center (JSRRC) sent to VA the following Memorandum for the Record:

Subject: Joint Services Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era.

1.	In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. 

2.	To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. 

3.	Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agent while service aboard a Navy or Coast Guard ship during the Vietnam era.

See M21-1MR at IV, ii, 2, C, 10, l.

After reviewing the evidence of record, the Board concludes that service connection is not warranted for diabetes mellitus, type II, peripheral neuropathy, or multiple myeloma.  

The evidence of record documents that the Veteran served onboard the aircraft carriers USS Ranger (CVA 61) and USS Midway (CVA 41), and that the USS Midway travelled into the official waters of the Republic of Vietnam while the Veteran was onboard. The Veteran testified that he was never on land in the Republic of Vietnam and was never docked at a port in the Republic of Vietnam.  Accordingly, the Veteran is not entitled to presumed Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, 525 F.3d at 1197; VAOPGCPREC 27-97.

There is also no evidence establishing actual in-service exposure to Agent Orange.  
As explained above, after a thorough review of official records, the NPRC found no evidence to support the Veteran's contention that he was exposed to Agent Orange while serving aboard ship.
  
Even if a presumption is found inapplicable, however, consideration must be given of whether service connection can be directly attributed to service. The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994). That is, none of the regulatory presumptions preclude a veteran from establishing direct service connection with proof of actual direct causation. Id.

In this case, the evidence does not indicate the Veteran had diabetes mellitus, peripheral neuropathy or multiple myeloma while in service, or within the first post service year.  Neither the appellant nor the Veteran claim his diabetes, peripheral neuropathy or multiple myeloma began in service or due to any direct in-service trauma.  Rather, the sole contention raised is the Veteran developed these disorders as a result of in-service herbicide exposure.   Indeed, the first evidence of any kind, including lay evidence, referencing any of these conditions, or their symptoms was in January 1995, twenty-nine years after the Veteran's discharge from the service.  

Again, the evidence does not establish the Veteran was exposed to Agent Orange in service, and, therefore, the relevant presumptive service connection provision is inapplicable here.  Finally, service connection is not in effect for diabetes mellitus, type II, to provide a basis for granting service connection for peripheral neuropathy as secondary to a service-connected disorder.   See 38 C.F.R. § 3.310(a) (service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury).  

In support of the claims on appeal, private medical opinions have been submitted which suggest a link between the Veteran's multiple myeloma and his inservice exposure to Agent Orange.  However, each of these opinions is based upon his presumed in-service herbicide exposure.  The October 2003 opinion letter from M.W., M.D., refers to the Veteran's "documented exposure to Agent Orange."  The October 2003 opinion letter from M.L., M.D., noted that the Veteran "tells me he had exposure during his service in the Navy."  The September 2003 letter from R.K., M.D. noted that the Veteran served in Vietnam.  Accordingly, these opinions are all based upon an inaccurate fact and are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

The preponderance of the evidence is against the claims for service connection for diabetes mellitus, type II, peripheral neuropathy, and multiple myeloma, for accrued benefits purposes.

Evaluation for Bilateral Hearing Loss

In July 2003, the RO issued a rating decision granting service connection at a 10 percent initial evaluation for bilateral hearing loss, effective from February 1999.  The Veteran had timely perfected an appeal of this evaluation at the time of his death in June 2007.  Thus, the appellant is seeking an increased initial evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss for accrued benefit purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In November 1998, the Veteran underwent a private audiological examination.  The report noted the Veteran's complaints of having increasing difficulty communicating.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
80
85
LEFT
20
25
45
95
100

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 56.25 decibels in the right ear, and 66.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.

In May 1999, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of having difficulty hearing conversation and high pitch sounds.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
85
90
LEFT
20
25
40
85
100

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 59 decibels in the right ear, and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in right ear and 78 percent in the left ear.  The report concluded with an assessment of bilateral sensorineural hearing loss

In January 2000, the Veteran underwent a VA audiological evaluation for hearing aids which revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
80
90
LEFT
15
30
50
90
105

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear, and 68.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

In September 2003, the Veteran underwent a VA audiological examination.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
35
75
90
LEFT
-
25
35
85
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 56 decibels in the right ear, and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in both the right and left ears.  The report concluded with a diagnosis of bilateral high frequency sensorineural hearing loss.

In October 2004, the Veteran underwent a private audiological examination.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
90
100
LEFT
40
40
65
100
110

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 68.75 decibels in the right ear, and 78.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in right ear and 76 percent in the left ear.  

In December 2004, the Veteran underwent a VA audiological examination.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
75
85
LEFT
20
25
50
90
105+

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 56 decibels in the right ear, and 68+ decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The report concluded with a diagnosis of normal to profound sensorineural hearing loss.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The May 1999, January 2000, September 2003, December 2004 VA audiological examinations and the November 1998, March 2004 and December 2004 private audiological examinations fail to demonstrate hearing acuity loss beyond that which warrants more than the currently assigned 10 percent evaluation.  Additionally, the hearing acuity shown by these audiological examinations do not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

Specifically, the November 1998 private audiological evaluation revealed Level V hearing acuity in the Veteran's right ear and Level II hearing acuity in his left ear.  These findings warrant a 10 percent disability evaluation.  The May 1999 VA audiological evaluation revealed Level IV hearing acuity in the Veteran's right ear and Level IV hearing acuity in his left ear.  The January 2000 VA audiological evaluation revealed Level III hearing acuity in the Veteran's right ear and Level IV hearing acuity in his left ear.  The September 2003 VA audiological evaluation revealed Level II hearing acuity in the Veteran's right ear and Level II hearing acuity in his left ear.  The March 2004 private audiological evaluation revealed Level III hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear.  The October 2004 private audiological evaluation revealed Level III hearing acuity in the Veteran's right ear and Level V hearing acuity in his left ear.  The December 2004 VA audiological evaluation revealed Level II hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear.  None of these examinations warrant more than a 10 percent disability evaluation.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  The Veteran's service-connected hearing loss disability was rated under the provisions of 38 C.F.R. § 4.85, the criteria of which is found by the Board to specifically contemplate patterns of hearing impairment.  When comparing this disability picture with the findings contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current 10 percent disability rating.  Based on audiological testing, the Veteran's hearing loss was manifested by no more than a 10 percent evaluation.  Moreover, it is not shown to have prevented his ability to retain employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Thus, the criteria for a 10 percent rating, but no more, reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

As the 10 percent evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against the claim for an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicides, for accrued benefits purposes, is denied.

Service connection for peripheral neuropathy, to include as due to inservice exposure to herbicides or secondary to diabetes mellitus, for accrued benefits purposes, is denied.

Service connection for multiple myeloma, to include as due to inservice exposure to herbicides, for accrued benefits purposes, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The appellant seeks entitlement to service connection for tinnitus, including secondary to service-connected bilateral hearing loss, for accrued benefits purposes; and entitlement to service connection for the cause of the Veteran's death.

A.  Service Connection for Tinnitus

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the February 2011 Informal Hearing Presentation, the appellant's representative persuasively argued that the medical opinions of record failed to adequately address the issue of whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  Specifically, the VA examiner's December 2004 opinion addressed service connection solely on a direct basis.  Accordingly, the Board finds that the RO should obtain a supplemental medical opinion addressing whether the Veteran's tinnitus could have been aggravated by his service-connected bilateral hearing loss.

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, while the RO provided the appellant notice in 2009 of how to establish service connection for accrued benefits purposes on a direct basis, the notice did not include an explanation of how to establish service connection for accrued benefits purposes where a disorder is claimed as "secondary" to another service-connected disability.  Corrective action is required. 

B.  DIC claim

The issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with Veteran's remaining claim on appeal.  Specifically, resolution of this issue requires consideration of whether any service-connected disabilities were the principal or contributory cause of the Veteran's death.  38 C.F.R. § 3.312 (2010); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Veteran's other claim on appeal must be addressed by the RO prior to the Board's consideration of this issue.

Accordingly, the case is remanded for the following action:

1.  Please send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issues of entitlement to service connection for tinnitus, also claimed as secondary to service connected hearing loss, and entitlement to service connection for the cause of the Veteran's death, including an explanation as to the information or evidence needed to establish service connection for a disease or injury claimed to be secondary to another disease of injury.

2.  After the above is completed, obtain a VA medical opinion from an audiologist to determine the extent and likely etiology of the Veteran's tinnitus prior to his death, specifically commenting on whether the Veteran's tinnitus was caused or aggravated by his bilateral sensorineural hearing loss disability.  The examiner should also comment on whether the Veteran's tinnitus is likely directly related to the Veteran's in-service noise exposure or any other incident of his military service.  

Pertinent documents in the claims folder must be reviewed by the examiners and the examiners should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of December 2004 VA examiner.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


